DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4, 6, 8, 9, 14, 16 - 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bagchi et al. (hereinafter Bagchi, US 2018/0025127) in view of Birkhead et al. (hereinafter Birkhead, US 2005/0089150).

Regarding claim 1, Bagchi discloses:
A method of providing medical information (see at least Fig. 1 and ph. [0036] – [0049] that describes such a method), the method comprising:
converting detected audio signals into a natural language data stream (see at least Fig. 1 and ph. [0036] – [0049] where ph. [0038] discloses that the queries to the system may come from audio);
determining from the natural language data stream whether a voice command for
information relating to a medical device or a medicament has been issued by a user (see at least Fig. 1 and ph. [0036] – [0049] where ph. [0038] discloses that the queries to the system may come from spoken audio to inquire about different medical conditions and/or treatments);
in response to a positive determination, converting at least part of the natural language data stream into a query for querying a medical database (see at least Fig. 1 and ph. [0036] – [0049] where at least ph. [0038] discloses that the queries to the system may come from spoken audio to inquire about different medical conditions and/or treatments and where at least ph. [0042] discloses that the question (i.e. query) answering system uses databases to answer these medical queries);
supplying the query to the medical database and receiving a response therefrom (see at least Fig. 1 and ph. [0036] – [0049] where at least ph. [0038] discloses that the queries to the system may come from spoken audio to inquire about different medical conditions and/or treatments and where at least ph. [0042] discloses that the question (i.e. query) answering system uses databases to answer these medical queries and as this is itself the question-answering system, that indicates that responses to the queries are made and that they are received from the database); and
providing an audio output based at least in part on the response from the medical
database (see at least Fig. 1 and ph. [0036] – [0049] where ph. [0038] discloses that the queries to the system and providing responses/output to the queries).
Bagchi does not expressly disclose, however, Birkhead discloses:
audio output to queries (see at least ph. [0015] that discloses voice responses to queries).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Bagchi, by the teachings of Birkhead in order to allow “the user to interact with the drug and medical information by means of a telephone”.  (Birkhead ph. [0015]).

Claim 14 is an apparatus version of claim 1 and is similarly rejected.  Further, Bagchi requires the claimed processor, memory and computer program code executed by a processor to perform its functions (see also at least Fig. 15 and ph. [0102]).

Regarding claims 2 and 16, the rejections of claims 1 and 14 are incorporated and Bagchi discloses:
transmitting the query to a data server comprising the medical database, the data server being remotely located from the user (see at least Fig. 15 - 17, ph. [0100] - [0105] for implementations of the system that utilize severs to allow for the query process disclosed in at least Fig. 1 and ph. [0036] – [0049]).

Regarding claims 3 and 17, the rejections of claims 1 and 14 are incorporated and Bagchi discloses:
determining if a suitable response to the query is present in the medical database (at least ph. [0060] discloses that confidence scores for the answers to queries range from 0 to 1, therefore suitable responses are disclosed by the system); 
making a negative determination (situations where the confidence score is low or zero as per ph. [0060]);
in response to making the negative determination, transmitting the query to a
secondary query answering facility (at least ph. [0060] discloses that confidence levels are determined that include positive (high confidence score) and negative (low confidence score) results and that citations for the original sources (i.e. sources that then are not originated from the service) are provided, therefore these outside cited sources are secondary to any internal service sources used).

Regarding claims 4 and 18, the rejections of claims 3 and 18 are incorporated and Bagchi discloses:
receiving a new response from the secondary query answering facility (at least ph. [0060] discloses that confidence levels are determined that include positive (high confidence score) and negative (low confidence score) results and that citations for the original sources (i.e. sources that then are not originated from the service) are provided, therefore these outside cited sources are secondary to any internal service sources used and these may be repeated an indefinite number of times where each subsequent response is new when it is first received); and
providing an output based at least in part on the new response from the secondary query answering facility (see at least Fig. 1 and ph. [0036] – [0049] where ph. [0038] discloses that the queries to the system and providing responses/output to the queries and this applies to the cited outside system responses disclosed in at least ph. [0060]).
Bagchi does not expressly disclose, however, Birkhead discloses:
audio output to queries (see at least ph. [0015] that discloses voice responses to queries).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Bagchi, by the teachings of Birkhead in order to allow “the user to interact with the drug and medical information by means of a telephone”.  (Birkhead ph. [0015]).

Regarding claims 6 and 20, the rejections of claims 4 and 20 are incorporated and Bagchi discloses:
transmitting the new response to the medical database (at least ph. [0044] discloses that previous answers will be stored in the repository (database) and this would then include the responses for the cited secondary sources (as per ph. [0060] and discussed above) and for any of their subsequent (i.e. new at the time) responses); and
storing the new response in the medical database (at least ph. [0044] discloses that previous answers will be stored in the repository (database) and this would then include the responses for the cited secondary sources (as per ph. [0060] and discussed above) and for any of their subsequent (i.e. new at the time) responses) together with metadata relating to the query (at least ph. [0106] discloses the use of data analytics (i.e. metadata is determined from the analysis of the data) and that it is used it is also stored).

Regarding claim 8, the rejection of claim 1 is incorporated and Bagchi discloses:
determining a user identity (at least ph. [0074] discloses different users and that specific profiles for these users and additional users may be provided that provides specific information on the users health history/records and to do this the specific identity of the user must be determined);
retrieving user data from a user database using the user identity (at least ph. [0074] discloses different users and that specific profiles for these users and additional users may be provided that provides specific information on the users health history/records and to do this the specific identity of the user must be determined and these records may be stored in the electronic health records (a database as it stores the information)); and
modifying the output based at least in part in the user data (the output data for the specific users as per ph. [0074] requires that the output is particular to those users and their own health records).
Bagchi does not expressly disclose, however, Birkhead discloses:
audio output to queries (see at least ph. [0015] that discloses voice responses to queries).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Bagchi, by the teachings of Birkhead in order to allow “the user to interact with the drug and medical information by means of a telephone”.  (Birkhead ph. [0015]).

Regarding claim 9, the rejection of claim 8 is incorporated and Bagchi does not discloses, however, Birkhead discloses:
verifying the user identity prior to retrieving the user data from the user database (See at least ph. [0058] for a user getting permission to access their account using a password or other security measures).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Bagchi, by the teachings of Birkhead in order to allow “the user to interact with the drug and medical information by means of a telephone”.  (Birkhead ph. [0015]).

Claims 5 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bagchi in view of Birkhead and further in view of Cohen (US 2017/0162197).

Regarding claims 5 and 19, the rejections of claims 4 and 18 are incorporated and Bagchi discloses:
the new response is generated at the secondary query answering facility in a text format (at least ph. [0060] results that include to citations from the original sources, therefore these outside cited sources are secondary to any internal service sources used and these may be repeated an indefinite number of times where each subsequent response is new when it is first received) and the audio output is created from the new response (see at least Fig. 1 and ph. [0036] – [0049] where ph. [0038] discloses that the queries to the system and providing responses/output to the queries).
Bagchi does not expressly disclose, however, Birkhead discloses:
audio output to queries (see at least ph. [0015] that discloses voice responses to queries).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Bagchi, by the teachings of Birkhead in order to allow “the user to interact with the drug and medical information by means of a telephone”.  (Birkhead ph. [0015]).
Bagchi and Birkhead do not expressly disclose, however, Cohen discloses:
the audio output is created using a text-to-speech process (see at least ph. [0053] that discloses a text-to-speech engine is used).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Bagchi as modified by Birkhead, by the teachings of Cohen in order to “[address] a potential excess cognitive load caused by user’s engaging in human-computer interaction”.  (Cohen ph. [0004]).

Claim 21 is an apparatus version of claim 1 and is similarly rejected.  Further, Bagchi discloses the medical database in at least ph. [0042] and a processor arrangement programmed to cause the system to perform operations comprising (see at least Fig. 15 and ph. [0102]).
Bagchi and Birkhead does not expressly disclose, however, Cohen discloses:
a speaker and a microphone (see at least ph. [0027]).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Bagchi as modified by Birkhead, by the teachings of Cohen in order to “[address] a potential excess cognitive load caused by user’s engaging in human-computer interaction”.  (Cohen ph. [0004]).

Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bagchi in view of Birkhead and further in view of Kurowski et al.(hereinafter Kurowski, US 2016/0071432).

Regarding claim 7, the rejection of claim 1 is incorporated and Bagchi and Birkhead do not expressly discloses, however, Kurowski discloses:
the response comprises video data (see at least ph. [0035] that discloses that query responses include visual / video responses), and wherein the method further comprises:
transmitting the response to a display device (screen display as in at least ph. [0217]); and
providing a video output on the display device based at least in part on the video data in
the response (see at least ph. [0035] that discloses that query responses include visual / video responses and such responses are shown /delivered to display as per at least ph. [0217]).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Bagchi as modified by Birkhead, by the teachings of Kurowski in order to initiate an action plan for personalized health and wellness actions.  (Kurowski ph. [0005]).

Claims 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bagchi in view of Birkhead and further in view of Chaulk et al.(hereinafter Chaulk, US 7,640,264).

Regarding claim 13, the rejection of claim 1 is incorporated and Bagchi and Birkhead do not expressly discloses, however, Chaulk discloses:
the query is selected from a list of predetermined permissible queries (see at least col. 3 ln. 39 – 45 for selecting a query from a predetermined list of queries).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Bagchi as modified by Birkhead, by the teachings of Chaulk in order to address the report problems with queries creating contention with ongoing data gathering operations for a database that they are querying.  (Chaulk col. 1 ln. 34 - 48).
Allowable Subject Matter
Claims 10 - 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194